ORDER
Nelson Knight appeals a judgment entered against him following a bench trial of his action in quantum meruit against the estate of Bernice Haid. After a bench trial on the merits, the trial court entered a judgment in which it concluded that the services of Knight and his wife1 were not gratuitously provided, but that Haid had paid for those services during her lifetime. Knight claims that the trial court erred in considering various payments made during Haid’s lifetime, because those payments involved separate transactions. Since a review of the transcript and judgment reveals that Knight failed to establish that Haid had not paid the reasonable value of Knight’s services, the judgment is affirmed. Rule 84.16.

. While the original claim in this case was filed on behalf of both Binight and his wife, only Nelson Knight appeals the judgment of the trial court.